Citation Nr: 0636937	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability (initially claimed as scoliosis of the back).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

In the September 2002 rating decision, the RO determined that 
the veteran did not submit new and material evidence to 
reopen the finally decided claim of entitlement to service 
connection for scoliosis of the back.  In December 2002, the 
RO confirmed and continued the denial and the veteran timely 
appealed the decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran was notified of the RO's June 1984 decision to 
deny the claim of entitlement to service connection for a 
back disability in July 1984.  A review of the claims file 
shows that he did not file a Notice of Disagreement.  Thus, 
the June 1984 decision is final.  The last unappealed 
decision is dated in May 1998.  The veteran most recently 
sought to reopen the finally decided claim in August 2001.  

VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim is affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a VA decision determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, 20 Vet. 
App 1 (2006).  

The veteran was issued a correspondence (notice letter), 
dated in January 2002, which informed him of what the 
evidence must show to establish entitlement to service 
connection.  The notice letter does not include a reference 
to any particular disability and the notice letter did not 
inform the veteran that both new and material evidence was 
necessary to reopen the claim for entitlement to service 
connection for a back disability.  

In January 2003, the RO issued the veteran another notice 
letter.  The notice letter informed the veteran that if he 
desired to reopen the finally decided claim of entitlement to 
service connection for a back disability, he should submit 
new and material evidence.  The notice letter does not, 
however, inform the veteran of what type of evidence is 
considered new and material evidence and the letter does not 
inform the veteran of the basis of the denial in the RO's 
last final (and unappealed) decision.  

In light of the Court's finding in Kent, the Board finds that 
the January 2002 and January 2003 notice letters are 
deficient.  In the veteran's case, a notice letter which 
satisfies the duty to notify, in the context of reopening the 
finally decided claim, should include a statement indicating 
that the RO initially denied the claim of entitlement to 
service connection for a back disability in the January 1984 
rating decision, a timely Notice of Disagreement was not 
received, and that the decision is final.  Note that the last 
unappealed rating decision of record is dated in May 1998 and 
that in that decision, the RO determined that the veteran did 
not submit new and material evidence to reopen the claim.  
The basis of the denial was essentially that the medical 
record did not indicate that the veteran's diagnosed back 
disability was related to his period of service.  The letter 
should inform the veteran that evidence which shows that the 
veteran is currently diagnosed as having a back disability 
which is related to his period of service would constitute 
both new and material evidence.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Send the veteran a notice letter 
which is consistent with 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1), and 
the requirements set forth in the Kent 
decision.  To satisfy the notice 
requirements for finally decided service 
connection claims, the notice letter must 
state the bases for the denial in the 
last final (and unappealed) decision of 
record and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
final decision.  

The notice letter should state that the 
claim of entitlement to service 
connection for a back disability was 
essentially denied because there is no 
medical evidence which tends to establish 
a relationship between a diagnosis for a 
current back disability and the veteran's 
period of service.  Note that evidence 
which establishes such a relationship is 
considered both new and material to the 
claim.  

2.  Readjudicate this claim.  In 
particular, after the requested 
development has been accomplished, the RO 
should review claims file and the 
development actions to ensure that it is 
responsive to and in complete compliance 
with the directives of this Remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).  

3.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

